— Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated March 20, 1975, and made after a hearing, which authorized the maintenance of eviction proceedings against petitioner. Determination annulled, on the law, with $20 costs and disbursements, and respondent is directed, upon proper application by petitioner, to authorize occupancy of the apartment in question by her and her two grandchildren. The review board’s determination is not supported by substantial evidence on the record. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.